ITEMID: 001-97114
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF GERDZHIKOV v. BULGARIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13+6-1
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1957 and lives in the village of Rosen.
5. In 1992 the applicant was acting as a liquidator of an agricultural cooperative.
6. On an unspecified date in 1993 a preliminary inquiry was opened against him by the police in Pazardzhik. It concerned his alleged mismanagement of property of the co-operative between April and December 1992. On 2 February 1993 the police confiscated the applicant's passport. In April 1993 and in the beginning of June 1993 he was questioned.
7. On 29 June 1994 the Pazardzhik regional public prosecutor's office instituted criminal proceedings against the applicant for mismanaging the assets of the co-operative thus causing it substantial pecuniary damage.
8. On an unspecified date in 1994 the investigator to whom the case had been assigned imposed a prohibition on the applicant's leaving the country.
9. No investigative steps were taken after the opening of the criminal proceedings and the applicant was never formally charged or indicted.
10. On at least thirteen occasions between 26 September 1994 and 5 November 2003, pursuant to oral requests by the applicant to terminate the proceedings and lift the travel ban, the Pazardzhik regional public prosecutor's office sent letters to the Pazardzhik Regional Investigation Service with instructions to close, and forward to it, the applicant's case file. Apparently, those instructions were not complied with.
11. On 2 July 2004 the Pazardzhik regional public prosecutor's office terminated the criminal proceedings against the applicant, finding that the limitation period for the prosecution of the respective offence had expired in 1997.
12. On 11 November 2004 the police lifted the travel ban imposed on the applicant (see paragraph 8 above).
13. A legislative amendment that entered into force in June 2003 introduced the possibility for an accused person to request that his case be brought for trial or terminated if the investigation had not been completed within a time-limit of one or two years, depending on the charges (Article 239a Code of Criminal Procedure, as in force until April 2006). That possibility applied with immediate effect in respect of investigations opened before June 2003.
14. Under the State and Municipalities Responsibility for Damage Act of 1988 (“the SMRDA”) individuals can in certain circumstances seek damages for unlawful acts of the authorities. The Act does not mention excessive length of proceedings as a ground for an action for damages. Nor is there any practice in the domestic courts of awarding damages for excessive length of proceedings.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
